915 P.2d 482 (1996)
140 Or. App. 446
STATE of Oregon, Respondent,
v.
Sheriea Lee BRYAN, Appellant.
94CR-2562FE; CA A88506.
Court of Appeals of Oregon.
Argued and Submitted March 11, 1996.
Decided April 17, 1996.
*483 Robert J. McCrea, Eugene, argued the cause for appellant. With him on the brief was McCrea, P.C.
Jonathan H. Fussner, Assistant Attorney General, argued the cause for respondent. With him on the brief were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General.
Before RIGGS, P.J., and De MUNIZ and HASELTON, JJ.
PER CURIAM.
Defendant appeals from his convictions for felony murder, manslaughter in the first degree, kidnapping in the first degree and failure to perform the duties of a driver. ORS 163.115; ORS 163.118; ORS 163.235; ORS 811.705. We write only to address defendant's contention that the court erred in denying his motions for a new trial on the basis of inconsistent verdicts. Inconsistency of verdicts is not a basis on which to grant a new trial. State v. Watkins, 67 Or.App. 657, 679 P.2d 882, rev. den. 297 Or. 272, 683 P.2d 92 (1984).
Affirmed.